Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 01/21/2022. As directed, claims 1-15 were amended. Accordingly, claims 1-15 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Nixon on 2/16/2022. 
The application has been amended as follows: 
In claim 4, line 1, replace “claim ,” with --claim 1,--
In claim 8, line 26, replace “the customized vehicle repair assembly” with --a customized vehicle repair assembly--
In claim 8, line 28, replace “assembly,;” with --assembly;--
In claim 8, line 29, replace “access a” with --access to a--
In claim 13, line 31, replace “the customized vehicle repair assembly” with --a customized vehicle repair assembly--
In claim 13, line 34, replace “access a” with --access to a--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, and 13, Examiner deems a method for designing a customized vehicle repair configuration, comprising: generating at a processor of a server, via a registration execution unit, a user account by a user device, wherein the account includes user information corresponding to an identification of the user account; enabling at the processor of the server, via a model selector execution unit the user to select a make, and model of the vehicle and to visualize control points of the vehicle; displaying at the processor of the server, via a diagnosis execution unit, a screen comprising a vehicle repair configuration to allow the user to diagnose damage on the selected vehicle, wherein the vehicle repair configuration comprises a plurality of components including: a support frame for designing a vehicle repair configuration, wherein the support frame comprises a pair of parallel longitudinal members and at least one elongated cross member secured to an upper surface of one of the parallel longitudinal members; a jig assembly, including an adjustable platform slidably mounted to the elongated cross member, a tower member mounted to the adjustable platform, a piston mounted enabling at the processor of the server, via a customization execution unit, the user to customize each component of the jig assembly respective of the selected vehicle to generate a design of a customized vehicle repair assembly, wherein the customization execution unit customizes the jig assembly respective of a repair structure of the selected vehicle to generate the customized vehicle repair assembly; providing at the processor of the server, via a collaboration execution unit, access to a number of users to edit the designed vehicle repair configuration, and generating at the processor of the server, via a layout execution unit, a layout of the designed vehicle repair configuration to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an electronic display for visualizing a repair configuration customized per vehicle make and model in conjunction with such a repair jig assembly as outlined in which a plurality of users are enabled to customize each component of said jig assembly.
Claims 2-7, 9-12, and 14-15 depend from claims 1, 8, and 13, respectfully, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669